





Exhibit 10ppp


Norfolk Southern Corporation Long-Term Incentive Plan
Award Agreement


Performance Share Unit Incentive For Accelerated Five-Year Plan


This AGREEMENT dated as of <Award Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement. This Award is contingent
upon the Participant’s execution of this Agreement. This Award shall be void,
and the Participant shall not be entitled to any rights hereunder, unless the
Participant executes agreement on or before <Deadline Date>.


2.Governing Terms. Each Award made hereunder is made pursuant to the Norfolk
Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder, and that the provisions of this Agreement shall control in the event
of any inconsistency between this Agreement and the Plan or other Plan-related
documents. Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the Plan.
 
3.Award of Performance Share Units. The Corporation hereby confirms an Award to
the Participant on Award Date of <PSUs> Performance Share Units (PSUs). The
award of PSUs shall entitle the Participant who satisfies the employment
requirements, as described in Section 4 hereof, to receive shares of Common
Stock of the Corporation upon the Corporation’s achievement of Performance Goals
established by the Committee at the time of grant for the following equally
weighted Performance Criteria: (a) the Corporation’s operating ratio for 2018;
and (b) the Corporation’s earnings per share for 2018.


4.Earnout of Performance Share Units. To the extent that the Performance Goals
are achieved, the Corporation shall determine number of Performance Shares
earned during the Performance Cycle by a ratio where the numerator is the number
of months the Participant was in an active status and employed by the
Corporation between January 1, 2016 and December 31, 2018, and the denominator
is 36.  For this purpose, if the Participant is employed in an active status on
a single day within the month, then the Participant shall be deemed to be in an
active status for the month. Notwithstanding the foregoing, if the Participant
is in active status and employed by the Corporation but is demoted to a pay band
level lower than the position the Participant held with the Corporation at the
Award Date, then any month after the Participant’s demotion shall not be counted
in the numerator.


Any Performance Shares earned at the end of the Performance Cycle on December
31, 2018, and for which the Participant has satisfied the preceding employment
conditions shall be distributed in whole shares of Common Stock of the
Corporation, subject to tax withholding as provided in this Agreement.


If the Participant is granted a leave of absence before the end of the
Performance Cycle, the Participant shall not forfeit rights with respect to any
Performance Shares that were being earned during the Performance Cycle; however,
the leave of absence shall not be counted in determining whether the




1



--------------------------------------------------------------------------------




Participant was employed by the Corporation in an active status in a month,
unless the leave of absence was due to the Participant’s placement on Salary
Continuance.


If the Participant’s employment is terminated before the end of the Performance
Cycle by reason of Retirement, Disability or death, the Participant’s rights
with respect to any Performance Shares being earned during the Performance Cycle
shall continue until the end of the Performance Cycle; however, the number of
Performance Shares earned shall be determined based on the number of months that
the Participant was in active status and employed by the Corporation as provided
above.


If the Participant’s employment is terminated for any reason other than the
Participant’s Retirement, Disability, or death before the expiration of the
Performance Cycle, all PSUs awarded hereunder shall be forfeited immediately and
all the Participant’s rights to such shares shall terminate immediately without
further obligation on the part of the Corporation or any Subsidiary Company.


Notwithstanding the foregoing, if the Participant Engages in Competing
Employment within a period of two years following Retirement or Disability and
before the end of the Performance Cycle, the Participant shall immediately
forfeit all rights with respect to any Performance Shares that were being earned
during the Performance Cycle without further obligation on the part of the
Corporation or any Subsidiary Company. A Participant “Engages in Competing
Employment” if the Participant works for or provides services for any
Competitor, on the Participant’s own behalf or on behalf of others, including,
but not limited to, as a consultant, independent contractor, director, owner,
officer, partner, joint venturer, or employee. For this purpose, a “Competitor”
is any entity in the same line of business as the Corporation in North American
markets in which the Corporation competes, including, but not limited to, any
North American Class I rail carrier, any other rail carrier competing with the
Corporation (including without limitation a holding or other company that
controls or operates or is otherwise affiliated with any rail carrier competing
with the Corporation), and any other provider of transportation services
competing with Corporation, including motor and water carriers.


Moreover, notwithstanding the foregoing, the Participant shall immediately
forfeit all rights with respect to any Performance Shares that were being earned
during the Performance Cycle without further obligation on the part of the
Corporation or any Subsidiary Company if:
i.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant before the expiration of the Performance Cycle,
and

ii.
it is determined that the Participant engaged in any of the following:

A.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

B.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination shall be made by the Vice President Human
Resources with respect to all other participants, and in either situation upon
consultation with the Corporation’s chief legal officer.


Participant understands that nothing in this Agreement (1) prohibits or impedes
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity (including but not limited to the Department
of Justice, the Securities and Exchange Commission (SEC), the Congress, and any
agency Inspector General), from making other disclosures that are protected
under the whistleblower provisions of federal law or regulation, or from
receiving a monetary award from the SEC related to participation in an SEC
investigation or proceeding, or (2) requires Participant to obtain




2



--------------------------------------------------------------------------------




prior authorization of the Corporation to make any such reports or disclosures
or to notify the Corporation of such reports or disclosures.


No dividend equivalent payments shall be made with respect to the award of
Performance Share Units hereunder.


5.Tax Withholding. The Participant acknowledges that any common stock
distributed hereunder will be treated as ordinary compensation income for
federal and state income and employment tax purposes, and that the Corporation
will be required to withhold taxes on the distribution of any award. The minimum
necessary tax withholding obligation with respect to an award of PSUs will be
satisfied with shares of Common Stock of the Corporation upon distribution of
such award.


6.Exclusion from Change in Control. The Participant acknowledges and agrees
that, as a condition of receiving this Award, that this Award will be excluded
from the calculation of any benefit to which the Participant may become entitled
under any Change in Control Agreement between the Participant and the
Corporation.


7.Recoupment. The Participant acknowledges that the Corporation shall recover
from any Participant who is a current or former executive officer all or any
portion of any PSUs awarded to the extent required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111‑203, or as may otherwise be required by law. In addition, any Participant
who at any time is a Board-elected officer at the level of Vice President or
above agrees that he will, upon the demand of the Board of Directors, reimburse
all or any portion of PSUs awarded if (a) financial results are restated due to
the material noncompliance of the Corporation with any financial reporting
requirement under the securities laws, (b) a lower PSU distribution would have
been made to the officer based upon the restated financial results, and (c) the
PSUs were distributed within the three-year period prior to the date the
applicable restatement was disclosed. The Participant acknowledges and agrees
that the Board of Directors or the Corporation may, without waiving any other
legal remedy allowed by law, deduct the full amount of such repayment obligation
from any amounts the Corporation then owes, or will in the future owe, to the
Participant. Nothing in this Agreement shall waive the Committee’s, Board of
Directors’ or Corporation’s rights to take any such other action as the
Committee, Board of Directors or the Corporation may deem appropriate in view of
all the facts surrounding the particular financial restatement.


8.Governing Law. The Participant agrees that this Award shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Virginia without
regard to Virginia’s choice of law rules. The Participant consents to the
personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.


    
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
his or her electronic acceptance hereof, in acceptance of the above‑mentioned
Award, subject to the terms of the Plan and of this Agreement, all as of the day
and year first above written.


                    


By:




3



--------------------------------------------------------------------------------




NORFOLK SOUTHERN CORPORATION




4

